Third District Court of Appeal
                               State of Florida

                      Opinion filed December 22, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2190
                      Lower Tribunal No. F03-13612
                          ________________


                          Walter B. Campbell,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.

     Walter B. Campbell, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, LINDSEY and LOBREE, JJ.

     PER CURIAM.

     Affirmed. See §§ 775.084(1)(d) and 776.08, Fla. Stat. (2003); Jones v.

State, 988 So. 2d 1109, 1109 (Fla. 3d DCA 2008).